Citation Nr: 0710220	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from October 1981 to 
January 2002.  He served in Southwest Asia from August 29, 
1990, to March 22, 1991.  He received the Southwest Asia 
Service Medal with three bronze service stars.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied service connection for 
PTSD, a left shoulder disorder, and pancreatitis.  In January 
2006, the Board remanded these issues for further evidentiary 
development.  Following completion of the requested 
development that included clarification of diagnoses 
regarding the veteran's psychiatric disorders, a supplemental 
statement of the case issued by the RO in November 2006 
reflected the aforementioned issues, to include an acquired 
psychiatric disorder and PTSD.  The case has been returned to 
the Board for further appellate consideration.   


FINDINGS OF FACT

1.  Competent medical evidence attributes anxiety disorder to 
active service. 

2.  There is no competent medical evidence that establishes a 
nexus between the veterans's left shoulder 
bursitis/impingement syndrome and active service.  

3.  Competent medical evidence associates the veteran's 
pancreatitis with alcohol consumption. 




CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  Service connection for alcoholic pancreatitis is 
precluded as a matter of law.  38 U.S.C.A. §§ 105, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1(m)(n), 3.102, 3.159, 3.301, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in March 2002, which informed the veteran of what 
evidence is needed to substantiate the service connection, 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  Additional notice letters were 
sent to the veteran in April and August 2006. 

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter in March 2002, 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to five elements of a service 
connection claim.  These additional notice requirements were 
provided in letters sent in April and August 2006.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime), but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. § 
5107, establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as a psychosis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

An acquired psychiatric disorder, to include PTSD

The veteran underwent VA psychiatric examination in September 
2006.  The psychiatrist reviewed the medical history and 
interviewed the veteran.  The Axis I diagnoses (in order) 
were alcohol dependence, nicotine dependence, and anxiety 
disorder, not otherwise specified (NOS).  Multiple medical 
problems were listed on Axis III.  On Axis IV, the 
psychiatrist offered as a psychosocial stressor, "exposure 
to war."  In an addendum, the psychiatrist noted that it 
would be speculative to attribute anxiety disorder to 
substance use or to medical problems.  However, the 
psychiatrist then reported "his anxiety disorder does appear 
to be related to his military service as he reports 
nightmares about "someone dying" and was exposed to 
significant trauma in the form of threat to life and death."  

In evaluating the above medical opinion, the Board finds that 
it is persuasive, as it is based on correct facts.  With 
respect to the primary diagnosis of alcohol dependence, 
service connection for primary substance abuse is barred by 
law.  See 38 U.S.C.A. §§ 101(16), 105, 1110; 38 C.F.R. 
§ 3.301; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
With respect to anxiety disorder NOS, however, because the VA 
psychiatrist clearly attributed it to exposure to war rather 
than to alcohol dependence, the Board must grant service 
connection.  Combee, supra. 

After considering all the evidence of record, while PTSD was 
not found, the Board finds that the evidence favors service 
connection for anxiety disorder, NOS.  

Left Shoulder

The veteran submitted a claim for degenerative joint disease 
of the left shoulder in February 2002.  His SMRs are silent 
for any left shoulder complaint. 

According to an April 2002 VA compensation examination 
report, the left shoulder was normal.  A September 2006 VA 
examination report notes the veteran reported daily left 
shoulder pain when working overhead with his arms.  X-rays 
were again, normal; however, the diagnosis was left shoulder 
bursitis/impingement syndrome.  The physician found it 
unlikely that the left shoulder disorder was related to 
active service.  

Because a diagnosis has been offered to account for left 
shoulder joint pain, the provisions for undiagnosed illness 
claims for Persian Gulf War veterans set forth at 38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317 cannot be applied.  
Moreover, the medical evidence addressing the etiology of 
left shoulder bursitis/impingement syndrome is negative.  
Therefore, direct service connection is precluded.  

Although the veteran attributes left shoulder pain to active 
service, he is not a trained medical professional.  Lay 
statements are competent evidence with regard to descriptions 
of symptoms of disease or disability or an injury, but when 
the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, his statements may determine 
when symptoms arose, but not why they arose.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for a left shoulder disorder is therefore denied.  

Pancreatitis 

The medical evidence of record reflects a current diagnosis 
of alcoholic pancreatitis.  The SMRs clearly reflect that 
this disorder, as well as alcohol consumption, arose during 
active service.  A disability that arises during active 
service is presumptively caused by active service.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991) (a 
veteran "is entitled to service connection for a disease 
present in service unless the disease was noted in an 
examination report at the time of entrance into service or 
clear and unmistakable evidence shows that the veteran's 
disease pre-existed service and was not aggravated thereby.  

The Board notes that special considerations apply to claims 
involving alcoholism or alcohol abuse.  The Board observes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol abuse during service.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

Because the veteran's pancreatitis is due to abuse of alcohol 
and not secondary to a service-connected disability, service 
connection is barred as a matter of law.  In a case such as 
this one, where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for an anxiety disorder is granted.

Service connection for a left shoulder disorder is denied.

Service connection for pancreatitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


